{¶ 16} I concur in the majority's judgment that the trial court did not abuse its discretion by ordering support based upon Father's imputed income as determined by the criteria enunciated in R.C. 3119.01(C)(11). I write separately, however, to clarify an important distinction in our standard of review. While I agree with the majority's reliance on the Ohio Supreme Court case Rock v. Cabral (1993), 67 Ohio St.3d 108, I would cite to the more particularized language of the syllabus: *Page 9 
  "Whether a parent is `voluntarily underemployed' within the meaning of R.C. 3113.215(A)(5), and the amount of `potential income' to be imputed to a child support obligor, are matters to be determined by the trial court based upon the facts and circumstances of each case. The determination will not be disturbed on appeal absent an abuse of discretion." Id. at syllabus.